Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 1 of 35 PagelD# 2
IDER SEAL
UNDE

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

UNITED STATES OF AMERICA
V:

EBERARDO MEDINA,
a/k/a “Lo,”

a/k/a “Lalo,”

a/k/a “MrMedina53,”
a/k/a “Lalo Medina,”

Defendant.

Alexandria Division

UNDER SEAL

Case No. 1:19-MJ-490

 

 

AFFIDAVIT IN SUPPORT OF

ARREST WARRANT AND CRIMINAL COMPLAINT

I, Youssef Ouzidane, being duly sworn, depose and state as follows:

 

 

te

=. CLERK, U.S. DISTRICT COURT

|] LE

 

¥ 15 2019

 

 

ALEXANDRIA, VIRGINIA

 

Ls Iam an Arlington County Detective and have been so employed for over fourteen

years. I am currently assigned to the Organized Crime Section/Drug Enforcement Unit as a

narcotics detective. I am currently deputized by the Drug Enforcement Administration (“DEA”)

for this investigation, and am a DEA Task Force Officer. I have experience in the investigation

of violations of federal and state narcotics laws. I have conducted and participated in numerous

narcotics investigations resulting in the arrest and conviction of drug distributors and the seizure

of quantities of controlled substances and other evidence affiliated with drug distribution. I have

received extensive training in drug identification, drug distribution methods, and drug

enforcement techniques from various federal, state and local agencies, as well as private

institutions. Some of these include the Northern Virginia Criminal Justice Academy and the

Virginia Department of Criminal Justice. As a result, | am familiar with the use, effects,

distribution techniques, appearance, and method of manufacture of controlled substances.

 

 
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 2 of 35 PagelD# 3

2. This affidavit is being submitted in support of an arrest warrant and criminal
complaint charging Eberardo MEDINA (hereinafter referred to as “E. MEDINA”) with
conspiracy to distribute cocaine, in violation of Title 21, United States Code, Sections 841(a)(1)
and 846, and conspiracy to commit money laundering, in violation of Title 18, United States
Code, Sections 1956(a) and (h).

3. This affidavit contains information necessary to support probable cause. It is not
intended to include each fact and matter observed by or known to the United States. The facts
and information contained in this affidavit are based upon my personal knowledge, information
obtained from state and federal law enforcement officers, and information provided by
cooperating witnesses.

4, All observations referenced in this affidavit that were not made by me were
related to me by the person who made such observations. All subjects named in this affidavit
have been fully identified by either law enforcement officers or cooperating witnesses.

5. . Lawenforcement officers utilized cooperating witnesses and sources throughout
this investigation. For the purpose of this affidavit, all cooperating witnesses will be referred to
in the masculine gender. Each cooperating witness has provided information against his own

penal interest; said information has been independently corroborated by law enforcement, and is

considered reliable.
FACTS ESTABLISHING PROBABLE CAUSE
6. During the month of July 2017, law enforcement received a complaint in

reference to an individual engaged in cocaine sales at the Darna Lounge located in Arlington,
Virginia, which is located within the Eastern District of Virginia. The individual, subsequently

identified as CS-1, was later arrested and provided detailed information regarding his source of
Case 1:19-mj-0O0490-MSN Document 2 Filed 11/15/19 Page 3 of 35 PagelD# 4

supply — identified as CS-2. CS-2 was also subsequently arrested by law enforcement, and also
agreed to cooperate. CS-2 stated that his source of supply was an individual from New York, and
was later identified as Alberto RODRIGUEZ (“RODRIGUEZ”). RODRIGUEZ?’s courier was
also later identified as Cyrus WILLIAMS (“WILLIAMS”). RODRIGUEZ and WILLIAMS
were arrested. After the identification and arrest of RODRIGUEZ and WILLIAMS, various law
enforcement techniques were utilized to identify the cocaine supplier of RODRIGUEZ.
Eberardo MEDINA (“E. MEDINA”) was identified as the source of cocaine originating from
California. Further investigation also showed that E. MEDINA is involved in the laundering of
the narcotics proceeds through various funnel accounts involving Juan MEDINA (“J.
MEDINA”), Carlos ASCENCIO (“ASCENCIO), Juan MONTOYA (“MONTOYA”), and others.
I believe that between December 2015 and April 2018, E. MEDINA and his organization
laundered approximately $900,000 of narcotics proceeds.
HISTORICAL INFORMATION PROVIDED BY CS-1

7. In May of 2018, in Arlington, Virginia, law enforcement executed a search
warrant on CS-1 which resulted in the seizure of approximately four ounces of cocaine and two
cellular telephones. CS-1 agreed to cooperate with law enforcement and provide detailed
information about his cocaine trafficking.

8. CS-1 admitted that he had been distributing cocaine for approximately two years.
CS-1 further admitted that he had been receiving multiple ounce quantities of cocaine from CS-2
on a regular basis. CS-2 had previously told CS-1 that he obtained approximately one-half of a
kilogram (approximately 500 grams) of cocaine from his New York supplier approximately
every two weeks. CS-1 stated that the cocaine seized by law enforcement had been supplied by

CS-2 earlier on the same date in Fairfax County, Virginia, which is located within the Eastern
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 4 of 35 PagelD# 5

District of Virginia. CS-1 stated that CS-2 had “fronted” the seized cocaine to CS-1, meaning
CS-2 had supplied the cocaine to CS-1 on consignment. Since CS-2 expected payment for the
cocaine, under the direction and supervision of law enforcement, CS-1 agreed to contact CS-2 by
calling CS-2’s cellular telephone number. CS-2 agreed to meet CS-1 in Arlington, Virginia,
within the Eastern District of Virginia, to receive the payment. CS-2 was subsequently detained
by law enforcement upon his arrival at the meet location.

LAW ENFORCEMENT SEIZURE OF COCAINE FROM CS-2 IN MAY 2018

9. During his detention, CS-2 agreed to speak with law enforcement in regards to
CS-2’s cocaine trafficking. CS-2 advised law enforcement that he had additional cocaine at his
residence in Fairfax County, Virginia. CS-2 consented to a search of his residence, and law
enforcement seized approximately ten ounces of suspected cocaine.'! CS-2 confirmed his source
of supply (“SOS”) for cocaine was located in New York, and that he knew the SOS by his aliases
of “Forty” or “40” or “Mike.” “Forty” frequently utilized a courier, known as “C” or “Murda” to
transport the cocaine from “Forty” in New York to CS-2 in the greater Washington, D.C.
metropolitan area. Law enforcement was able to fully identify “Forty” as Alberto
RODRIGUEZ, and “C” as Cyrus WILLIAMS.

8. Law Enforcement reviewed subpoenaed toll records of the cellular telephone
numbers CS-2 provided for WILLIAMS and RODRIGUEZ. CS-2 identified the phone number
for RODRIGUEZ as 646-XXX-3496 (hereinafter, “Phone A”), the use of which was terminated
in March 2018.

9. Through toll analysis, agents were able to identify the replacement number for

Phone A as 347-XXX-4115 (hereinafter, “Phone B”) activated on April 3, 2018. Subpoenaed

 

' The substance field-tested positive for cocaine.
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 5 of 35 PagelD# 6

subscriber information for Phone B indicated that the cell phone was registered to “Jit Ram
Ram” with a known subscriber address, hereinafter referred to as the “HILLSIDE ADDRESS.”
Agents were unable to identify an individual or business with the name “Jit Ram Ram” at the
HILLSIDE ADDRESS, which was determined to be a shopping center. Based on training and
experience, I am aware that narcotics traffickers frequently register cell phones with fictitious
subscriber information and change cell phones to avoid detection by law enforcement.
HISTORICAL INFORMATION PROVIDED BY CS-2
10. CS-2 admitted that he had been distributing cocaine since early 2014. CS-2
identified RODRIGUEZ as his source of supply of cocaine. CS-2 stated that he initially
traveled to New York to obtain five ounces of cocaine on a weekly or bi-weekly basis directly
from RODRIGUEZ. CS-2 then transported the cocaine back to the Eastern District of Virginia.
11. In approximately late 2016, RODRIGUEZ encouraged CS-2 to purchase larger
quantities of cocaine and offered to sell CS-2 20 to 25 ounces at a time for a price of
approximately $15,000 United States Currency (“U.S.C.”). CS-2 would pre-order the cocaine
from WILLIAMS’ via phone and it would then be delivered by WILLIAMS. After the “pre-
order” was made, WILLIAMS would inform CS-2 when he would be arriving in order to
transfer the cocaine and receive payment from CS-2. |
12. From approximately the end of 2017 through May 2018, CS-2 obtained 20-25
ounce quantities of cocaine from RODRIGUEZ through WILLIAMS every two to three weeks.
WILLIAMS usually traveled from New York to the Washington Metropolitan Area through
various means including a bus service that stopped at Union Station. WILLIAMS had also
traveled directly to Fairfax County, Virginia to conduct drug transactions with CS-2. CS-2

provided a cellular telephone number for WILLIAMS as 347-XXX-9634, hereinafter referred to
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 6 of 35 PagelD# 7

as “WILLIAMS TELEPHONE NUMBER.”
SEIZURE OF SUSPECTED COCAINE FROM WILLIAMS ON JUNE 5, 2018

13. During the first week of June 2018, under the direction and supervision of law
enforcement, CS-2 contacted WILLIAMS to arrange a delivery of 50 ounces of cocaine.

14. On June 5, 2018, law enforcement detained WILLIAMS at Union Station, located
in Washington, D.C., and seized approximately 1304.6 grams of cocaine and a cellular
telephone. WILLIAMS had traveled from New York to Union Station via a Greyhound bus to
sell cocaine to CS-2.

EXECUTION OF SEARCH WARRANT ON WILLIAMS CELLULAR TELEPHONE

15. On June 11, 2018, the Honorable Theresa C. Buchanan, United States Magistrate
Judge for the Eastern District of Virginia, authorized a search warrant for the cellular telephone
known as the WILLIAMS TELEPHONE NUMBER. The subsequent search of the phone
revealed photos of kilogram quantities of cocaine, receipts of mail parcels, multiple telephone
numbers used by RODRIGUEZ, and a video of RODRIGUEZ. During the video, which
identified RODRIGUEZ by the name “Forty,” RODRIGUEZ displayed a paper copy of his
recently obtained driver’s license in the name of Alberto RODRIGUEZ.

16. The phone search also revealed the following text message communications
between RODRIGUEZ who utilized Phone B, and WILLIAMS who utilized the WILLIAMS
TELEPHONE NUMBER in which they discussed the delivery of the fifty ounces of cocaine
seized by law enforcement in June 2018 (as described in Paragraphs 13-14 above). Prior to
these text messages, CS-2 had ordered the 50 ounces of cocaine from WILLIAMS, who asked
RODRIGUEZ for the narcotics. The deal was subsequently delayed. RODRIGUEZ was angry

with WILLIAMS, as indicated by the following communications:
Case 1:19-mj-00490-MSN Document 2

Filed 11/15/19 Page 7 of 35 PagelD# 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE TIME FROM MESSAGE

6/2/2018 10:25 AM RODRIGUEZ | Text me his number

6/2/2018 10:25 AM RODRIGUEZ | Ima spaz on his ass

6/2/2018 10:26 AM RODRIGUEZ | This some fucking bullshit

6/2/2018 10:26 AM RODRIGUEZ | I fucking asked u 5 fucking times yesterday

6/2/2018 10:26 AM RODRIGUEZ | 5 times

6/2/2018 10:26 AM RODRIGUEZ | Are u fucking sure

6/2/2018 10:26 AM RODRIGUEZ U being fucking thirsty just worried about ur
situation now im fucked

6/2/2018 10:26 AM WILLIAMS I showed u the texts

6/2/2018 10:27 AM RODRIGUEZ | I didnt wanna do the 50 in the first placev

6/2/2018 10:27 AM RODRIGUEZ, I told u to call him in front of me u were so
thirsty like yeah look its good

6/2/2018 10:27 AM RODRIGUEZ | Send me his number

6/2/2018 10:27 AM RODRIGUEZ _| Im fucking tight

6/2/2018 10:28 AM WILLIAMS Me too

17. In the above text messages sent on June 2, 2018, RODRIGUEZ directed

WILLIAMS to “Text me his number,” meaning CS-2’s number. RODRIGUEZ was angry with

WILLIAMS, and texted “U being fucking thirsty just worried about ur situation now im

fucked.” Based on my experience in this and other investigations, I believe that WILLIAMS

was insisting on conducting the transaction with CS-2, even though it had been delayed. This

had left RODRIGUEZ in an unfavorable position with his source of supply, because

RODRIGUEZ would have to pay the SOS for the cocaine, prior to collecting the money for the

sale of the cocaine to CS-2. RODRIGUEZ further indicated that he did not want to conduct a

fifty ounce sale in the first place. RODRIGUEZ texted WILLIAMS “Im fucking tight,” which I

believe implied that RODRIGUEZ did not have enough money to pay his cocaine SOS. The

SOS was later identified as E. MEDINA, as described further below.

18.

ARREST OF ALBERTO RODRIGUEZ ON NOVEMBER 27, 2018

On November 27, 2018, law enforcement arrested RODRIGUEZ in North

Bergen, NJ for conspiracy to distribute 5 kilograms or more of cocaine. During his arrest,
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 8 of 35 PagelD# 9

RODRIGUEZ was in possession of jewelry, $8,829.00 USC, and a cellular telephone.
RODRIGUEZ pled guilty for his role in the offense and was sentenced on July 12, 2019.
HISTORICAL INFORMATION PROVIDED BY CW-1

19. Asaresult of this investigation and RODRIGUEZ’s arrest, law enforcement
identified a confidential witness, hereinafter referred to as CW-1. CW-1 was an associate of
RODRIGUEZ and made statements against his own penal interest. The veracity of his account
was corroborated through records and investigative actions taken by law enforcement. In or
about February 2018, CW-1 informed law enforcement that RODRIGUEZ had previously
identified a social media account of RODRIGUEZ’s cocaine supplier: a male individual named
“LO,” bearing LO’s photographic image. Law enforcement subsequently identified the image
of “LO” as E. MEDINA. CW-1 told law enforcement that the aforementioned social media
account was assigned to the name “MrMedina53.” LO’s identical photographic image was
later found to be associated with another social media account assigned to the name “Lalo
Medina,” and linked to cellular telephone number 323-XXX-3894 (hereinafter referred to as the
“MEDINA TELEPHONE NUMBER”), utilized by E. MEDINA. The MEDINA TELEPHONE
NUMBER, along with other burner phones (disposable mobile devices that provide additional
anonymity) were in communication with the WILLIAMS TELEPHONE NUMBER.

TEXT COMMUNICATIONS BETWEEN MEDINA TELEPHONE NUMBER AND
WILLIAMS TELEPHONE NUMBER

20. Based on the information provided by CW-1, law enforcement subsequently
searched WILLIAMS’ cellular telephone again. This search revealed the following text
message communications between WILLIAMS, who utilized the WILLIAMS TELEPHONE
NUMBER and E. MEDINA, who utilized the MEDINA TELEPHONE NUMBER. Below is a

text message exchange during which they discussed the shipment of money using the United

8
Case 1:19-mj-0O0490-MSN Document 2 Filed 11/15/19 Page 9 of 35 PagelD# 10

States Postal Service (“USPS”) to E. MEDINA in California, and subsequently the shipment of
cocaine from California to New York using USPS to a known address, hereinafter referred to as
the BRINSMADE ADDRESS. The BRINSMADE ADDRESS is associated with WILLIAMS

according to law enforcement databases and a reliable witness.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE TIME FROM MESSAGE
5/25/2018 4:21 PM WILLIAMS Yooo
5/25/2018 4:21 PM MEDINA What up
5/25/2018 4:22 PM WILLIAMS Photo of a US mail receipt
5/25/2018 4:22 PM WILLIAMS Photo of a US mail receipt
5/25/2018 4:44 PM MEDINA What's the total of envelopes my boy
5/25/2018 4:46 PM WILLIAMS 4
$/25/2018 4:46 PM WILLIAMS 2 today
5/25/2018 4:47 PM WILLIAMS 2 more in route
5/25/2018 4:47 PM MEDINA For what day °
5/25/2018 4:57 PM MEDINA Do we get anything tomorrow?
5/25/2018 4:57 PM WILLIAMS Today
5/25/2018 4:58 PM MEDINA And Tuesday
5/25/2018 4:58 PM WILLIAMS Yea
5/25/2018 4:59 PM MEDINA 4 today and 2 on Tuesday
5/30/2018 4:00 PM MEDINA Send me ur addy
5/30/2018 4:02 PM WILLIAMS Yoo who's this?
5/30/2018 4:02 PM WILLIAMS Ok
5/30/2018 4:06 PM MEDINA Lo
5/30/2018 4:06 PM WILLIAMS Got u
5/30/2018 4:07 PM WILLIAMS [BRINSMADE ADDRESS]
5/31/2018 9:04 PM WILLIAMS Yoo
5/31/2018 9:05 PM MEDINA I'm not home
5/31/2018 9:05 PM WILLIAMS What's the math?
5/31/2018 9:05 PM MEDINA Tell 4 to get with Is
5/31/2018 9:06 PM WILLIAMS Ok
6/1/2018 4:30 PM MEDINA How we looking
6/1/2018 4:31 PM WILLIAMS Still waiting
*6/1/2018 4:50 PM WILLIAMS _ | We good
6/1/2018 4:55 PM MEDINA on
6/4/2018 11:10 AM MEDINA How we looking

 

 

 

 

 
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 10 of 35 PagelD# 11

 

 

 

 

 

 

 

6/4/2018 11:10 AM WILLIAMS __ | Good

6/5/2018 3:19 PM MEDINA How we looking

6/5/2018 3:23 PM WILLIAMS Yoo What's up with, how doing
6/5/2018 | 3:23 PM WILLIAMS Come on god

6/5/2018 3:24 PM MEDINA What happen

6/5/2018 7:12 PM MEDINA What up my boy

6/5/2018 7:13 PM MEDINA Plz no execuses

6/5/2018 9:13 PM MEDINA 22?

 

 

 

 

 

 

21. Inthe above text messages sent on May 25, 2018, at 4:22 PM, WILLIAMS sent
E. MEDINA two separate photos of USPS postal receipts. According to CW-1, RODRIGUEZ
would send money through USPS to California to purchase cocaine or have other people send
the money for him. Additional text messages also reflect that WILLIAMS, who has
subsequently pled guilty to a conspiracy to distribute cocaine with RODRIGUEZ, also sent
money in US postal envelopes to California. In the above text message, E. MEDINA asked
WILLIAMS “What's the total of envelopes my boy.” WILLIAMS replied “4,” “2 today,” “2
tomorrow.” Law enforcement believes that this indicated that four separate envelopes containing
money were sent to E. MEDINA in California to purchase cocaine. On May 30, 2018, E.
MEDINA told WILLIAMS “Send me your addy (address),””» WILLIAMS replied “Yoo who’s
this?” E. MEDINA responded “Lo.” WILLIAMS subsequently replied “[BRINSMADE
ADDRESS].” Law enforcement believes that E. MEDINA received the above-mentioned
envelopes and then asked WILLIAMS for his address so he could send the US postal envelopes
containing cocaine.

22. During the above exchange, E. MEDINA identified himself as “Lo” and
WILLIAMS provided his BRINSMADE ADDRESS to E. MEDINA. Furthermore, on June 1,
2018, WILLIAMS texted E. MEDINA “We good,” which law enforcement believes indicated
that WILLIAMS received the cocaine. In addition, E. MEDINA had sent a photograph of a mail

10
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 11 of 35 PagelD# 12

receipt to WILLIAMS’ phone, which shows a Reference USPS number 9505 5158 2812 8150
1765 19. This package was sent to the BRINDSMADE ADDRESS. Furthermore, in the text
messages between RODRIGUEZ and WILLIAMS, described in Paragraph 17, on June 2, 2018,
when CS-2 delayed the narcotics transaction, RODRIGUEZ texted WILLIAMS “I didnt wanna
do the 50 in the first placev.” RODRIGUEZ specifically stated “50,” which I believe is a
reference to the 50 ounces of cocaine that CS-2 arranged to purchase from WILLIAMS. I
further believe that RODRGUEZ was angry because he would have to pay E. MEDINA for the
cocaine prior to CS-2 purchasing same. I believe that subsequently, the cocaine received by
WILLIAMS from E. MEDINA was in his possession at the time of his arrest on June 5, 2018, in
Washington, DC — when WILLIAMS came to conduct the narcotics transaction with CS-2.
Following the date and time of the arrest, E. MEDINA attempted to communicate via text with
WILLIAMS, however there was no response due to WILLIAMS’ arrest.

ANALYSIS OF MEDINA TELEPHONE NUMBER AND
WILLIAMS TELEPHONE NUMBER

23. | Law enforcement reviewed subpoenaed records of the MEDINA TELEPHONE
NUMBER. It should be noted that between May 25, 2018 and June 5, 2018, the MEDINA
TELEPHONE NUMBER and WILLIAMS TELEPHONE NUMBER communicated
approximately 38 times. Furthermore, the last communication occurred on June 5, 2018,
WILLIAMS’ arrest date.

24. Subpoenaed subscriber information for the MEDINA TELEPHONE NUMBER
indicated that since September 11, 2013, the cellular telephone has been registered to Jose
Medina (E. MEDINA’s brother), at the 734 West 53" Street, Los Angeles, California 90037
(hereinafter, “MEDINA ADDRESS”). In addition, E. MEDINA was arrested on August 16,

2011 on a probation violation/misdemeanor warrant at the MEDINA ADDRESS. During this

11
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 12 of 35 PagelD# 13

arrest, E. MEDINA provided the MEDINA TELEPHONE NUMBER to law enforcement.
Moreover, the MEDINA ADDRESS and the MEDINA TELEPHONE NUMBER were listed as
the residential address and residential phone number for E. MEDINA in a 2014 Los Angeles
Police Department (LAPD) police report. As previously stated, the MEDINA TELEPHONE
NUMBER is also associated with a social media profile assigned to the name “Lalo Medina”
bearing an image of E. MEDINA. Based on my training and experience, I am aware that
narcotics traffickers frequently register cell phones with a relative’s subscriber information
and/or use fictitious names, as well as frequently change cell phones to avoid detection by law
enforcement. This suggests that E. MEDINA utilized the MEDINA TELEPHONE NUMBER as
well as other burner phones to communicate with the WILLIAMS TELEPHONE NUMBER
regarding the solicitation and arrangement to distribute cocaine through RODRIGUEZ.

25. In addition to the aforementioned text message exchange, other written
communications between the WILLIAMS TELEPHONE NUMBER and PHONE A, utilized by
RODRIGUEZ, as well as with other burner phones utilized by E. MEDINA, reflect that “funnel
accounts” were utilized, where money is deposited in one bank location and later withdrawn in
another, as part of a concurrent money laundering scheme in this drug trafficking conspiracy. In
this case, the funds were primarily deposited in the New York area and withdrawn immediately
at multiple locations in California.

26. Subsequently, law enforcement identified California conspirators who had
permitted the use of financial institution accounts in their names to be used for funneling
narcotics proceeds from New York to California. Photographic evidence, receipts and/or
statements made against penal interests, corroborate that upon New York cash deposit

transactions being credited to the respective California accounts, a cocaine shipment was sent out

12
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 13 of 35 PagelD# 14

via USPS two-day priority mail from California. Each package contained approximately 1
kilogram of cocaine.

RELEVANT CONFIDENTIAL SOURCE AND WITNESS CONDUCT IN THE DRUG
CONSPIRACY

27. | CW-I1 reported that he conducted financial transactions at the direction of
RODRIGUEZ and on behalf of the criminal enterprise. CW-1 was cognizant of RODRIGUEZ’s
cocaine distribution operation and was aware of at least one visit by RODRIGUEZ to Los
Angeles to secure a source of cocaine supply. CW-1 knowingly participated in this money
laundering and cocaine distribution conspiracy and received financial compensation and/or
benefits as a result of his involvement. Under RODRIGUEZ’s leadership, CW-1 was instructed
to conduct financial transactions at financial institutions and/or ship U.S.C. via priority mail from
New York to California on at least 12 occasions. RODRIGUEZ mandated that CW-1 deposit
U.S.C. into California based accounts in amounts lower than $10,000 to evade detection. CW-1
also stated that he was aware of other individuals that were conducting currency deposits on
behalf of RODRIGUEZ. I recognize this evasion as an attempt to avoid the United States
Department of the Treasury form known as a Currency Transaction Report (“CTR”). CTRs are
used by law enforcement to uncover a wide variety of illegal activities including tax evasion,
narcotics trafficking and money laundering. Many individuals involved in these illegal activities
and planning to deposit (or withdraw) more than $10,000 in cash at a bank are aware of these
reporting requirements and take active steps to try to cause such institutions to fail to file CTRs
with respect to their transactions. These active steps are often referred to as “structuring” and
involve engaging in multiple cash transactions in amounts of $10,000 or less, instead of engaging
in one cash transaction of more than $10,000 at one time. Structuring is prohibited by 31 U.S.C.

§ 5324(a).

13
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 14 of 35 PagelD# 15

28. As aresult of this investigation, law enforcement also identified another
confidential source, hereinafter referred to as CW-2. CW-2 was an associate of RODRIGUEZ
and made statements against his own penal interest. The veracity of his account was
corroborated through records and investigative actions taken by law enforcement. CW-2 also
reported that he conducted financial transactions at the direction of RODRIGUEZ by depositing
U.S.C. to accounts based out of California. CW-2 acknowledged these monies were the result of
RODRIGUEZ’s cocaine distribution operation.

29. CW-1 and CW-2 admitted that they and other New York conspirators utilized
New York financial institutions, amongst other locations, to deposit the cash payments
associated with the purchase (and subsequent distribution) of cocaine in Virginia. Frequently,
these California based funnel accounts and the New York conspirators’ cash deposits were used
in a coordinated manner to funnel illicit bulk currency to California. These primarily cash
deposits into the funnel accounts occurred in New York and other identifiable locations
associated with the scheme, many of which originated from CS-2 in Virginia. These deposits
were followed by cash withdrawals in California by the funnel account holders who utilized
various financial institution accounts. These funnel account holders were determined to have a
relationship with E. MEDINA.

FUNNEL ACCOUNT ACTIVITY UNDER THE DIRECTION OF EBERARDO MEDINA

30. To date, at least seven funnel accounts have been identified as being utilized by
RODRIGUEZ’s New York conspirators, as well as another self-admitted drug distributor in
Chicago. At least six of these funnel account holders were determined to be affiliated with E.
MEDINA, while the one other demonstrated the same deposit/withdrawal scheme utilized by the

Chicago conspirator and the New York conspirators. At least $900,000 was deposited between

14
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 15 of 35 PagelD# 16

December 2015 and April 2018. Below, I have provided records for three funnel accounts which
reflected deposits conducted by at least CW-1, CW-2, and/or WILLIAMS into California based
accounts. Furthermore, the WILLIAMS TELEPHONE NUMBER, the MEDINA PHONE
NUMBER, and/or other burner phone(s) utilized by E. MEDINA, engaged in text message
communications regarding these accounts.

31. Attached as Exhibit A is information about bank accounts utilized in this
conspiracy, to include accounts in the names of ASCENCIO, J. MEDINA, and MONTOYA

32. Furthermore, intelligence extracted from the phone associated with the
WILLIAMS TELEPHONE NUMBER was compared with the below transactional account
activity. The analysis reflected that deposits coincided with and/or preceded cocaine shipments.
This information was further corroborated by CW-1. The totality of the information is consistent
with money laundering and cocaine distribution schemes led by E. MEDINA.

JESUS MEDINA’S AFFILIATION WITH EBERARDO MEDINA

33. A 2011 law enforcement police report reflected that E. MEDINA and J. MEDINA
are brothers. The previously referenced written communications in the phone associated with the
WILLIAMS TELEPHONE NUMBER demonstrated E. MEDINA’s leadership in the
orchestration of the money laundering and cocaine distribution conspiracy via J. MEDINA’s

bank accounts (which were subpoenaed and analyzed by law enforcement). For example, on

 

2 Law Enforcement was made aware that the banking policies of both Bank of America and
Wells Fargo Bank stipulate that only an authorized signer on a respective account may withdraw
funds with proof of identification. Although the ATM withdrawal limits can vary, the authorized
signer’s debit card and Personal Identification Number (PIN) are required to complete a
withdrawal transaction. This, in my training and experience, suggests that J. MEDINA,
ASCENCIO, and MONTOYA either personally completed cash withdrawals from their
respective accounts or knowingly provided their issued debit cards and PINs to another
individual to conduct cash withdrawals in California.

15
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 16 of 35 PagelD# 17

November 21, 2017, WILLIAMS received a text message from a contact listed as “LO” (who is
E. MEDINA) who utilized burner phone number 323-XXX-6756. The text message contained a
screenshot of J. MEDINA’s Bank of America account #XXXXXXXX1415 and another
California conspirator’s name and account information. On this same date, $7,500 was
deposited into this J. MEDINA account in New York, followed by a next day $7,300 withdrawal
in California — denoting a percentage of profit kept by J. MEDINA. In the ensuing message,
WILLIAMS sent an image of a known College Point, New York recipient address, hereinafter
referred to as the “NY RECIPIENT ADDRESS,” back to “LO.” Furthermore, on November 24,
2017, RODRIGUEZ sent an image of a USPS postal receipt reflecting the tracking number of #
9505 5163 3696 XXXX XXXX XX back to WILLIAMS. This tracking number is associated
with a USPS two day priority mail delivery to College Point, NY on November 25, 2017. Based
on my training and experience, I believe that upon “LO” (E. MEDINA) and the California
criminal enterprise receiving the narcotics proceeds in the J. MEDINA funnel account, the
cocaine was then shipped to the NY RECIPIENT ADDRESS.

34. On November 28, 2017, WILLIAMS’ cellular telephone recorded a screenshot of
J. MEDINA’S Bank of America Account # XXXXXXXX1415. On this same date, $6,000 was
deposited into J. MEDINA’s account in New York, followed by a next day $5,800 withdrawal in
California — again denoting a percentage of profit kept by J. MEDINA. Based on my training
and experience, I believe that J. MEDINA willingly participated in the receipt of narcotics
proceeds on behalf of E. MEDINA and the criminal enterprise.

35. As demonstrated in the FNANCIAL ATTACHMENT (attached as Exhibit A), the
2017 cash transaction pattern involving J. MEDINA’s accounts is noteworthy because over the

course of approximately ten months, 20 cash deposits ranging from $1,000.00-$9,000.00

16
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 17 of 35 PagelD# 18

occurred in either New York or Virginia Beach, VA followed by 20 same day, next day, or next
month cash withdrawals in California. A total of $153,200.00 in round, even dollar amounts was
deposited into both Wells Fargo and Bank of America accounts at branch locations found in New
York or Virginia. Of that amount, $149,1 10.00 was withdrawn from the accounts in California —
indicating that these were funnel accounts and further indicative of a money laundering and
cocaine distribution scheme. Bank records reflect the driver’s license identifications of CW-2,
WILLIAMS, and other known individuals who conducted certain deposits into the accounts.
Furthermore, each cash withdrawal reflects a percentage of profit kept by J. MEDINA —
suggesting that he was a willing participant who received a financial benefit for the use of his
accounts. The activity reflected in the FINANCIAL ATTACHMENT is further unusual in that
both accounts reflect little or no activity that would be normally associated with legitimate
banking or financial needs. Moreover, this type of activity for personal accounts is abnormal for
an individual who listed his occupation on a Wells Fargo Consumer Account Application as a
shipping driver with Iluma Fashion Inc. located in California.

36. Lalso reviewed business records from the California Employment Development
Department (EDD) that reflected a total of $38,640.00 in reported W-2 wages or other
indications of employment for J. MEDINA in California between fiscal year 2017 and fiscal year
2018. This amount is in gross contrast with the transactional activity reflected in the
FINANCIAL ATTACHMENT. I also reviewed records from the New York State Department of
Labor and Virginia Employment Commission for that time frame, which reflected that there
were no reported W-2 wages or other indications of employment for J. MEDINA in New York
nor Virginia that would explain the receipt of New York and Virginia cash based deposits into

the accounts.

17
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 18 of 35 PagelD# 19

CARLOS ASCENCIO’S AFFILIATION WITH EBERARDO MEDINA

37. Law enforcement sources documented a known association between Carlos
ASCENCIO and E. MEDINA. On or about January 6, 2018, the Los Angeles Police Department
(“LAPD”) cited E. MEDINA for a traffic offense that occurred while he was operating a 2014
Lexus 350 with California tag XXXX097. The vehicle is registered to “Carlos Alexis
Ascencio.” Additionally, a social media account identified as belonging to E. MEDINA
reflected at least one written comment by “Carlos Ascencio.”

38. The previously referenced written communication in the cellular phone associated
with the WILLIAMS TELEPHONE NUMBER demonstrated E. MEDINA’s leadership in the
orchestration of the money laundering and cocaine distribution conspiracy via ASCENCIO’s
bank accounts. For example, on January 25, 2018, burner phone number 323-XXX-6756
associated with contact name “Low” (E. MEDINA) sent a text message to WILLIAMS which
stated “can you do Carlos account for $e.” On January 31, 2018, WILLIAMS?’ cellular telephone
recorded a screenshot image reflecting “Carlos ASCENCIO Wells Fargo ACC XXXXX6651.”
On that same day, there was a $500 cash deposit into ASCENCIO’s account #XXXXX6651 at
the Wells Fargo Bank branch located at 20 Great Neck Road, Great Neck, NY.

39. On March 7, 2018, there was a text message sent from unassigned burner phone
number 323-XXX-8374 to the WILLLAMS TELEPHONE NUMBER which contained a
screenshot of ASCENCIO’s Wells Fargo Accounts (#XXXXX6651 and # XXXXXX7028) and
another California conspirator’s name and account information.

40. On March 8, 2018, a cash deposit in the amount of $6,830 was made into
ASCENCIO’s account #XXXXX6651 in New York. On this same date, a message conversation

ensued in which RODRIGUEZ asked WILLIAMS if he (referring to WILLIAMS) went to

18
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 19 of 35 PagelD# 20

“wells,” and WILLIAMS confirmed that he was almost there, followed by a confirmation that he
sent an amount but that it was not the whole amount. WILLIAMS provided a final deposited
amount back to RODRIGUEZ. The amount in the message was “6830” — the same total as the
cash deposit into account #XXXXX6651. Furthermore, on the same day, two separate
withdrawals were made from ASCENSIO’s account XXXXX6651 in California — totaling
$6,830.

41. As demonstrated in the FNANCIAL ATTACHMENT, the cash transaction
pattern into ASCENCIO’s accounts is noteworthy because over the course of approximately 18
months (between end of 2016-2018), 26 cash deposits ranging from $500.00 to $9,000.00
occurred in New York and Virginia based Wells Fargo and Bank of America branches. These
deposits were followed by 45 same day/next day/closely consecutive day cash withdrawals (or
notable transfers) ranging from $60.00 to $9,000.00 in California. A total of $203,148.00 was
deposited in New York and $205,630.00 was withdrawn in California which indicated that these
were funnel accounts, and further indicative of a money laundering and cocaine distribution
scheme. Bank records reflect the driver’s license identifications of CW-1, CW-2, and
WILLIAMS (along with others) as having conducted certain deposits into the accounts. The
activity reflected in the FNANCIAL ATTACHMENT is further unusual in that the Wells Fargo
account opening documentation reflected that ASCENCIO was a sole proprietor who engaged in
auto repair. The business was reportedly established in June 2016 with reported annual gross
sales of $10,000.00. This reported annual gross sale amount is in stark contrast to the
documented transactional activities and locations of those activities.

42. I also reviewed business records from the California Employment Development

Department (EDD) that reflected a total of $56,229.29 in reported W-2 wages from Costco

19
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 20 of 35 PagelD# 21

Wholesale Corp and/or another employer for ASCENCIO in California between fiscal year 2017
and fiscal year 2018. This information is corroborated by routine deposits from Costco into an
ASCENCIO account. This amount is in gross contrast with the transactional activity reflected in
the FINANCIAL ATTACHMENT. | also reviewed business records for the same time frame
from the New York State Department of Labor and Virginia Employment Commission which
reflected no reported W-2 wages or other indications of employment for ASCENCIO in New
York or Virginia that would explain the receipt of cash based deposits into the accounts in New
York and Virginia.

43. Ofnotable interest, there were transfers in the financial records that signified a
friendship shared between E. MEDINA and ASCENCIO. For example, in August of 2017, five
money transfers from both of ASCENCIO’s Wells Fargo accounts were made payable to a
female, herein referred to as “FEMALE #1.” Each transfer referenced that the transfer was from
“LALO,” “LALOW,” or “L.” In August and September of 2017, there were two money
transfers made payable to a second female, hereinafter referred to as FEMALE #2. Each transfer
referenced that it was from “LALOW.” Furthermore, a social media account identified as
belonging to E. MEDINA reflected at least one written comment by the same name as FEMALE
#2 — suggesting, in my training and experience, that the above referenced transfers from
ASCENCIO’s accounts were made under the direction of E. MEDINA.

JUAN MONTOYA’S AFFILIATION WITH EBERARDO MEDINA

44. Lawenforcement sources documented a known relationship between Juan
Montoya (hereinafter referred to as MONTOYA) and E. MEDINA. On or about November
2018, MONTOYA, E. MEDINA, and another identified individual were detained pursuant to a

search warrant executed at a known address (hereinafter referred to as the “HARVARD

20
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 21 of 35 PagelD# 22

ADDRESS”). E. MEDINA’s alternate residence is located at the HARVARD ADDRESS.
Pursuant to the search warrant, law enforcement recovered contraband to include an assault rifle,
a 100 round capacity AR magazine, a money counter, and U.S.C. Moreover, the HARVARD
ADDRESS was previously referenced on February 26, 2018, when RODRIGUEZ sent a text
message to WILLIAMS which stated “Lalow medina [HARVARD ADDRESS].” Furthermore,
the investigation determined that the HARVARD ADDRESS was also the recipient address of at
least three known USPS two day shipments from New York likely containing narcotics proceeds.
45. The referenced written communications in the cellular phone associated with the
WILLIAMS TELEPHONE NUMBER demonstrated E. MEDINA’s leadership in the
orchestration of the money laundering and cocaine distribution conspiracy via MONTOYA’S
bank accounts. For example, on November 21, 2017, WILLIAMS received a text message from
a contact listed as “Low” who utilized phone number 323-XXX-6756 (believed to be E.
MEDINA). The text message contained a screenshot of MONTOYA’S Wells Fargo Account #
XXXXXX9829 and another California conspirator’s name and account information. On this
same date, $7,500 was deposited into MONTOYA’S account in New York, followed by a same
day/same amount withdrawal in California. In the ensuing text message, WILLIAMS sent an
image of a known College Point, New York recipient address, previously referred to as the “NY
RECIPIENT ADDRESS,” back to “LO.” On November 24, 2017, RODRIGUEZ sent an image
of a USPS postal receipt reflecting the tracking number of # 9505 5163 3696 XXXX XXXX XX
back to WILLIAMS, This tracking number is associated with a USPS two-day priority mail
delivery from California to College Point, New York on November 24, 2017. Based on training

and experience, I believe that upon E. MEDINA and the California criminal enterprise receiving

21
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 22 of 35 PagelD# 23

the narcotics proceeds in the MONTOYA funnel account, the cocaine was then shipped to the
NY RECIPIENT ADDRESS.

46. As demonstrated in the FNANCIAL ATTACHMENT, the cash transaction
pattern into MONTOYA’s accounts is noteworthy because over the course of 13 months
(between 2017-2018), 25 cash deposits ranging from $50.00 to $9,000.00 occurred in New York
and Virginia based Wells Fargo and Bank of America branches. These deposits were followed
by 23 same day/next day/closely consecutive day cash withdrawals ranging from $7,000.00 to
$9,000.00 in California. A total of $199,400.00 was deposited in New York and Virginia, and
$199,400.00 was withdrawn in California. This pattern indicated that these were funnel accounts
used in furtherance of a money laundering and cocaine distribution scheme, and that the primary
purpose of these banking relationships was to facilitate the interstate movement of cash. Records
reflect that the driver’s license identifications of CW-1, CW-2, WILLIAMS, and other known
associates of the New York drug trafficking organization (“DTO”) were utilized to conduct
deposits into the account. Overall, this type of activity for personal accounts is further unusual in
that the account opening documentation identified MONTOYA’s employer as the JRC Group — a
construction company.

47. I also reviewed business records from the California Employment Development
Department (EDD) that reflected a total of $97,469.41 in reported W-2 wages or other
indications of employment for MONTOYA in California between fiscal year 2017 and fiscal
year 2018. This amount is in gross contrast with the transactional activity reflected in the
FINANCIAL ATTACHMENT. I also reviewed business records from the New York State
Department of Labor and the Virginia Employment Commission for the years 2017 to 2018

which showed no reported W-2 wages or other indications of employment for MONTOYA in

22
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 23 of 35 PagelD# 24

New York or Virginia that would explain the receipt of cash based deposits into the accounts in
New York and Virginia. |
48. J. MEDINA, ASCENCIO, MONTOYA, and other California account holders,
therefore, permitted the use of the aforementioned accounts to facilitate the interstate movement
of U.S.C. This money is directly associated with the proceeds of a cocaine distribution
conspiracy of E. MEDINA.
DOMESTIC AND TRANSATIONAL NEXUS CONSPIRACY
-49. CS-4 is another cooperating source under the direction and control of law
enforcement. Furthermore, the veracity of CS-4’s account was corroborated through records and
investigative actions taken by law enforcement. On or about November 2018, CS-4 voluntarily
disclosed that an associate in Mexico provided the telephone contact information for a Los
Angeles based narcotics broker (an individual who engages in the facilitation of a narcotics
transaction). Under the direction of law enforcement, CS-4 posed as an SOS for cocaine and the
broker, later identified as CW-4, agreed to purchase 20 kilograms of cocaine valued at
approximately $23,000 each, with an arrangement to give 10 kilograms of cocaine prior to
payment. CS-4 met with the broker to discuss the narcotics transaction. Law enforcement then
followed the broker to a meeting with E. MEDINA, who they identified as the buyer for whom
the broker was coordinating the deal. In or about November 2018, prior to the completion of the
narcotics deal, law enforcement took positive enforcement action against E. MEDINA. Pursuant
to a search warrant, law enforcement seized a money counter, currency, two cellphones, and an
AR -15 rifle from the HARVARD ADDRESS. E. MEDINA disclosed to law enforcement that
he lived at the HARVARD ADDRESS and that everything inside the apartment, including the

rifle, belonged to him and no one else. Law enforcement documented that MONTOYA was also

23
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 24 of 35 PagelD# 25

detained at the location. This case remains in a pending status, and E. MEDINA is not currently
detained pursuant to this case. Based on training and experience, the receipt of the broker’s
contact information in Mexico coupled with the identity of the purchaser (E. MEDINA),
suggested that E. MEDINA’s criminal enterprise is allied with a Mexican transnational criminal

organization that is the international SOS for the domestic distribution of cocaine in the United

States. CW-4, the broker, spoke with law enforcement and verified that during November 2018
he was acting as a broker on behalf of both E. MEDINA and MONTOYA in order to secure
multiple kilograms of cocaine.
APPLE ICLOUD SEARCH WARRANT

50. An Apple iCloud search warrant was executed upon the MEDINA TELEPHONE
NUMBER. Of notable interest, the results reflected that the MEDINA TELEPHONE NUMBER
was associated with an email address of medinalalo@yahoo.com and contained several
photographic images of E. MEDINA. Moreover, there were several contact names and/or
numbers which were associated with ASCENCIO, MONTOYA, “Murda” (also known as
WILLIAMS), and CW-1, once again affirming the relationship between E. MEDINA and known
conspirators. Furthermore, there was a photographic image of a business card bearing the name
of “Carlos Ascencio,” and an address of “106 % Judge John Aiso St. #413, Los Angeles, CA
90012.” This address returns to an Ace One Stop Mail Plus facility. Notably, there were two
USPS tracking numbers found during the search of the WILLIAMS telephone destined for 106
'4 Judge John Aiso St., Los Angeles, CA from New York. Based on my training and experience,
it is likely that these shipments contained narcotics proceeds.

51. Additionally, undated searched items reflected miscellaneous queries to include

“cyrus williams queens new york” and “alexandria federal detention center.” Moreover, there

24
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 25 of 35 PagelD# 26

was also an undated search for “505 vermont.” The embedded URL returned to a google map
address of 505 S. Vermont Ave., Los Angeles, CA. Notably, 505 S. Vermont Ave., Los Angeles
CA was the recipient address of at least seven known USPS tracked packages found in the search
of the cellular telephone associated with the WILLIAMS TELEPHONE NUMBER.

52. The only recovered iCloud information was for the time period between June 8,
2018 and November 26, 2018. This timeframe begins after the WILLIAMS arrest date and
ceases on or about the E. MEDINA arrest date in November of 2018. This, in my training and
experience, is consistent with the deletion of any and all inculpatory evidence of narcotics
trafficking.

DRUG TRAFFICKING PROCEEDS

53. Law enforcement estimates that between December 2015 and April 2018, at least
$900,000 in U.S.C. was deposited mainly by the New York DTO into identified California DTO
funnel accounts. This amount, when divided by the average price of a kilogram quantity of
cocaine in Los Angeles ($24,500.00) would suggest that at least 36 kilograms of cocaine were
sold to the New York DTO. As described above, once the U.S.C. was deposited, it was
withdrawn in California as cash. Moreover, based on financial records and communications
between E, MEDINA, WILLIAMS, and RODRIGUEZ, it appears that the average price of a
kilogram quantity of cocaine sold to the New York DTO was approximately $27,000 — resulting
in a $2,500.00 profit per kilogram or at least a $90,000 profit for the California DTO and E.
MEDINA.

CONCLUSION
28. Based on the forgoing facts, there is probable cause to believe that between

November 2016 and November 2018, the defendant, EBERARDO MEDINA did knowingly,

25
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 26 of 35 PagelD# 27

unlawfully, and intentionally combined, conspired, confederated, and agreed with others, both
known and unknown, to distribute 5 kilograms or more of a mixture and substance containing a
detectable amount of cocaine, in violation of Title 21, United States Code, Sections 841(a)(1)
and 846; and to commit money launder in violation of Title 18, United States Code, Sections

1956(a) and (h).

Le

Youssef Ouzidane
Task Force Officer
Drug Enforcement Administration

 

ee

Sworn and subscribed to before pine \e day of November 2019.
/s/
John F. Anderson

lnitad States Magistrate Judae
The Honorable John F. Anderson
United States Magistrate Judge

26
Case.1:19-mj-00490-MSN Document 2. Filed.11/15/19 Page 27 of 35 PagelD# 28

on

EXHIBIT A
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 28 of 35 PagelD# 29

JESUS MEDINA’S ACCOUNTS REFLECTED MONEY LAUNDERING

Your affiant obtained and reviewed records maintained by Bank of America regarding

account #XXXXXXXX1415, for the period February 1, 2017 through February 2, 2018. Those

records reflect that the account was opened on February 1, 2017, as a Core Checking Account in

the name of JESUS MEDINA with him as the sole signatory on the account. Your affiant also

obtained and reviewed records maintained by Wells Fargo regarding account #XXXXXX2199

from February 14, 2017 to June 9, 2017. Those records reflect that the account was opened on

February 14, 2017, as a Checking Account in the name of JESUS MEDINA with him being the

sole signatory on the account. Records reflect the following notable forty (40) cash transactions

posted to the accounts between February 1, 2017 and February 2, 2018 (*reflected times are that

of the time zone for the denoted state):

 

 

 

 

 

 

 

 

 

 

 

 

 

CASH CASH
NAME BANK | ACCOUNT # | DATE DEPOSIT | WITHDRAWAL | LOCATION
JESUS
veorya | BOA | 325087911415 | 2/13/2017 $9,000.00 NY
JESUS
vebrya | BOA. | 325087911415 | 2/14/2017 $8,750.00 CA
JESUS BOA | 325087911415 | 3/13/2017 $9,000.00 NY
MEDINA 000.
JESUS BOA | 325087911415 | 3/14/2017 $8,850.00 CA
MEDINA 8,
JESUS
vepEA | BOA | 325087911415 | 4/10/2017 $8,970.00 CA
JESUS BOA | 325087911415 | 4/10/2017 $9,000.00 NY
MEDINA 000.
JESUS
vepra | BOA | 325087911415 | 4/28/2017 $9,000.00 NY
JESUS
ee prya | BOA | 325087911415 | 5/1/2017 $8,750.00
JESUS BOA | 325087911415 | 5/4/2017 $9,000.00 NY
MEDINA 000.
JESUS
pea | BOA | 325087911415 | 5/5/2017 $8,750.00
JESUS BOA | 325087911415 | 6/7/2017 $9,000.00 NY
MEDINA 000.

 

 

 

 

 

 

 

 

 
Case 1:19-mj-00490-MSN

Document 2 Filed 11/15/19 Page 29 of 35 PagelD# 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SS, | BOA | 325087911415 | 6/8/2017 $8,750.00 CA
SUS a {BOA | 325087911415 | 6/22/2017 $9,000.00 NY
ena | BOA | 325087911415 | 6/23/2017 $8,750.00 CA
MEDINA BOA 325087911415 | 7/10/2017 $9,000.00 NY
SUS 4 [BOA | 325087911415 | 7/11/2017 $8,750.00 CA
JESUS BOA | 325087911415 | 8/11/2017 $9,000.00 NY
MEDINA

MEDINA BOA 325087911415 | 8/14/2017 $8,750.00 CA
veDpya | BOA | 325087911415 | 9/13/2017 $8,900.00 NY
sey, | BOA. | 325087911415 | 9/14/2017 $8,650.00 CA
ESS 4, | BOA | 325087911415 | 9/20/2017 $500.00 CA
NSD A BOA | 325087911415 | 9/20/2017 $1,000.00 NY
JESUS BOA 325087911415 | 9/21/2017 $400.00 CA
MEDINA

SDA BOA 325087911415 | 10/24/2017 $9,000.00 NY
ESS | BOA | 325087911415 | 10/25/2017 $8,750.00 CA
ESUS a [BOA | 325087911415 | 11/13/2017 $3,800.00 NY
SOA BOA 325087911415 | 11/14/2017 $3,640.00 CA
JESUS 4, | BOA | 325087911415 | 11/21/2017 $7,500.00 NY
JESUS |, | BOA | 325087911415 | 11/22/2017 $7,300.00 CA
eSUS  _| BOA | 325087911415 | 11/28/2017 $6,000.00 UNK
SOMA BOA 325087911415 | 11/29/2017 $5,800.00 CA
OS a. | WE | 8714072199 | 2/16/2017 | 16:02:03 | $4,500.00 VA
Soa a | WF | 8714072199 | 2/16/2017 | 16:16:14 | $4,500.00 VA
SOA WF 8714072199 2/17/2017 $8,750.00 CA
ESS | WE | 8714072199 | 372072017 | 13:44:23 | $9,000.00 NY

 

 

 

 

 

 

 
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 30 of 35 PagelD# 31

 

 

 

 

 

 

 

JESUS

Mepa | WF | 8714072199 | 3/21/2017 $8,750.00 CA

JESUS wF | 8714072199 | 4/13/2017. | 13:28:43 | $9,000.00 Y

MEDINA 28: 000. N

JESUS

Mapa | WF [8714072199 | 4/14/2017 $8,750.00 CA

JESUS wr |8714072199 | 5/22/2017. | 17:55:47 | $9,000.00 NY

MEDINA 59: 000.

JESUS

Mapa | WF (| 8714072199 | 5/23/2017 $8,750.00 CA
TOTAL $153,200.00 $149,110.00

 

 

 

 

 

 

 

 

 

ASCENCIO’S ACCOUNTS REFLECTED MONEY LAUNDERING

Your affiant obtained and reviewed records maintained by Wells Fargo regarding account
#XXXXXX6651, for the period December 7, 2016, through July 6, 2018. Those records reflect
that the account was opened on August 1, 2016, as a Simple Business Checking Account in the
name of Carlos A. Ascencio DBA Carlos A. Ascencio. CARLOS ASCENCIO was the sole
signatory on the account.

Your affiant also obtained and reviewed records maintained by Wells Fargo regarding
account #XXXXXX7028 for the period December 7, 2016, through July 6, 2018. Those records
reflect that the account was opened on August 1, 2016, as a Business Market Rate Savings Account
in the name of Carlos A. Ascencio DBA Carlos A. Ascencio. CARLOS ASCENCIO was the sole
signatory on the account.

Your affiant also obtained and reviewed records maintained by Bank of America regarding
account #XXXXXXXX1043 for the period December 29, 2016, through March 20, 2017. Those
records reflect the account was opened on December 29, 2016, as a Checking Account. CARLOS

A. ASCENCIO was the sole signatory on the account.
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 31 of 35 PagelD# 32

Records reflect the following notable seventy-one (71) cash transactions (or notable

transfers) posted to the three aforementioned accounts between December 29, 2016, and July 6,

2018 (*reflected times are that of the time zone for the denoted state):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASCENCIO | WF | 9771806651 | 12/29/2016 | 15:51:53 | $9,000.00 NY
ASCENCIO | WF | 9771806651 12/30/2016 | 10:45:26 $9,000.00 CA
ASCENCIO | BOA | 325086371043 | 1/5/2017 12:48 $9,000.00 NY
ASCENCIO | BOA | 325086371043 | 1/6/2017 10:49 $9,000.00 CA
ASCENCIO | WF_| 9771806651 1/7/2017 13:04 $765.00 CA
ASCENCIO | WF_| 9771806651 1/7/2017 13:27:04 | $9,000.00 NY
ASCENCIO | WF _| 9771806651 1/9/2017 13:20:17 $8,800.00 CA
ASCENCIO | BOA | 325086371043 | 1/17/2017 | 14:07 $9,000.00 NY
ASCENCIO | BOA | 325086371043 | 1/18/2017 | 12:42 $9,000.00 CA
ASCENCIO | BOA | 325086371043 | 1/26/2017 | 13:02 $9,000.00 NY
ASCENCIO | WF | 9771806651 1/26/2017 _| 16:57:26 | $9,000.00 NY
ASCENCIO | BOA | 325086371043 | 1/27/2017 _| 10:52 $9,000.00 CA
ASCENCIO | WF_| 9771806651 1/27/2017 | 10:13:45 $5,000.00 CA
ASCENCIO | WF_ | 9771806651 1/27/2017 _| 10:25 $4,000.00 CA
ASCENCIO | BOA | 325086371043 | 1/31/2017 | 14:16 $9,000.00 NY
ASCENCIO | BOA | 325086371043 | 2/1/2017 11:18 $9,000.00 CA
ASCENCIO { BOA | 325086371043 | 2/14/2017 __| 16:54 $8,968.00 NY
ASCENCIO | BOA | 325086371043 | 2/15/2017 _| 13:54 $8,968.00 CA
ASCENCIO | WF_| 9771806651 2/15/2017 _| 12:51:56 | $3,500.00 VA
ASCENCIO | WF_| 9771806651 2/15/2017 __|_ 15:41:54 | $5,500.00 VA
ASCENCIO | WF_ | 9771806651 2/16/2017 | 13:49:50 $9,000.00 CA
ASCENCIO | BOA | 325086371043 | 2/23/2017 | 13:30 $9,000.00 NY
ASCENCIO | BOA | 325086371043 | 2/24/2017 | 9:57 $9,000.00 CA
ASCENCIO | WF_| 9771806651 4/18/2017 __| 15:45:59 | $9,000.00 NY
ASCENCIO | WF _ | 9771806651 4/21/2017 | 13:48:36 $5,000.00 CA
ASCENCIO | WF_ | 9771806651 4/21/2017 __|_ 14:07:00 $4,000.00 CA
ASCENCIO | WF _| 9771806651 5/3/2017 13:42:59 $6,000.00 CA
ASCENCIO | WF _ | 9771806651 5/3/2017 14:11:12 | $9,000.00 NY
ASCENCIO | WF_| 9771806651 5/9/2017 13:18 $2,100.00 CA
ASCENCIO | WF_| 9771806651 5/9/2017 17:50:15 | $9,000.00 NY
ASCENCIO | WF_| 9771806651 5/10/2017 | 11:05 $4,000.00 CA
ASCENCIO | WF_| 9771806651 5/10/2017 | 11:07 $4,000.00 CA
ASCENCIO | WF _| 9771806651 5/11/2017 | 13:54 $2,000.00 CA
ASCENCIO | WF_| 9771806651 5/30/2017 __| 14:44:24 | $9,000.00 NY
ASCENCIO | WF_| 9771806651 5/31/2017 _| 9:46:58 $5,000.00 CA
ASCENCIO | WF_| 9771806651 5/31/2017 | 9:52 $4,000.00 CA

 

 

 

 

 

 

 

 

 
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 32 of 35 PagelD# 33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASCENCIO | WF_| 9771806651 6/23/2017 _|_ 13:13:10 | $9,000.00 NY

ASCENCIO | WF _ | 9771806651 6/26/2017 | 11:13 $1,565.00 CA

ASCENCIO | WF_ | 9771806651 6/26/2017 | 12:26:04 $8,000.00 CA
60
TRANSFER
TO FEMALE
1 FROM

ASCENCIO | WF_| 9771806651 8/1/2017 $60.00 LALO
500
TRANSFER
TO FEMALE

2 FROM

ASCENCIO | WF_ | 9771806651 8/2/2017 $500.00 LALOW

ASCENCIO | WF_| 9771806651 8/8/2017 15:09:18 | $9,000.00 NY
300
TRANSFER
TO FEMALE
1 FROM

ASCENCIO | WF_ | 7565137028 8/8/2017 $300.00 LALO

ASCENCIO | WF _| 9771806651 8/9/2017 10:37 $4,000.00 CA

ASCENCIO | WF _| 9771806651 8/9/2017 11:01:05 $4,750.00 CA
300
TRANSFER
TO FEMALE
1 FROM

ASCENCIO | WF_| 9771806651 8/12/2017 $300.00 LALOW
300
TRANSFER
TO FEMALE
1 FROM

ASCENCIO | WF _| 9771806651 8/13/2017 $300.00 LALOW
300
TRANSFER
TO FEMALE

ASCENCIO | WF_ | 7565137028 8/19/2017 $300.00 1 FROM L
300
TRANSFER
TO FEMALE
2 FROM

ASCENCIO | WF_| 9771806651 9/21/2017 $500.00 LALOW

ASCENCIO | WF_| 9771806651 11/28/2017 | 12:59:54 $5,702.00 CA

ASCENCIO | WF _ | 9771806651 11/28/2017 | 15:18:24 | $6,000.00 NY

ASCENCIO | WF_ | 9771806651 1/12/2018 | 12:29 $4,000.00 CA

ASCENCIO | WF _ | 977180665] 1/12/2018 | 12:48:25 $5,040.00 CA

ASCENCIO | WF _| 9771806651 1/12/2018 _| 15:02:26 | $9,000.00 NY

ASCENCIO | WF_ | 9771806651 1/16/2018 | 15:41 $4,000.00 CA

ASCENCIO | WF_ | 9771806651 1/16/2018 | 15:49:11 | $9,000.00 NY_

ASCENCIO | WF_| 9771806651 1/16/2018 | 16:08:40 $5,000.00 CA

ASCENCIO | WF_ | 7565137028 1/17/2018 | 15:30 $8,750.00 CA

ASCENCIO | WF _| 7565137028 1/17/2018 | 16:35:00 | $8,750.00 NY

ASCENCIO | WF_| 9771806651 1/31/2018 | 15:41:26 | $500.00 NY

ASCENCIO | WF {| 7565137028 3/5/2018 14:40:28 | $9,000.00 NY

 

 
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 33 of 35 PagelD# 34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASCENCIO | WF _| 7565137028 | 3/5/2018 _| 16:15:55 $9,000.00 CA
KNOWN
AMOUNT BY
CYRUS

ASCENCIO | WF _| 7565137028 _| 3/8/2018 _| 12:16:18 | $6,830.00 NY __| FROM TEXTS

ASCENCIO | WF _| 9771806651 __| 3/8/2018 $2,830.00 CA

ASCENCIO | WF _| 9771806651 __ | 3/8/2018 $4,000.00 CA

ASCENCIO | WF _| 9771806651 _| 3/10/2018 | 13:41:00 | $9,000.00 NY

ASCENCIO | WF _| 9771806651 _| 3/10/2018 _| 15:00 $4,000.00 CA

ASCENCIO | WF _| 9771806651 __| 3/10/2018 _| 15:00 $4,000.00 CA

ASCENCIO | WF _| 9771806651 __| 3/10/2018 _| 1500 $1,000.00 CA

ASCENCIO | WF _| 7565137028 _| 3/14/2018 _| 13:22:01 | $1,100.00 NY
1100
TRANSFER

ASCENCIO | WF _| 7565137028 _ | 3/14/2018 $1,100.00 TO 6651

$203,148.00 $205,630.00

 

 

MONTOYA’S ACCOUNTS REFLECTED MONEY LAUNDERING

Your affiant obtained and reviewed records maintained by Wells Fargo regarding account

#XXXXXX9829, for the period January 1, 2017, through November 20, 2017. Those records

reflect that the account was opened on August 14, 2015, as Way2Save Savings Account in the

name of Juan J. Montoya with JUAN MONTOYA as the sole signatory on the account.

JUAN MONTOYA was the sole signatory on the account.

name of Juan J. Montoya with JUAN MONTOYA as the sole signatory on the account.

Your affiant also obtained and reviewed records maintained by Wells Fargo regarding
account #XXXXXX2680 from November 15, 2017, to August 14, 2018. Those records reflect

that the account was opened on November 15, 2017, as an Everyday Checking Account in the

Your affiant also obtained and reviewed records maintained by Bank of America regarding
account #XXXXXXXX6993 from April 17, 2017, to December 15, 2017. Those records reflect

the account was opened on April 17, 2017, as a Checking Account in the name of Juan Montoya.

 
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 34 of 35 PagelD# 35

Records reflect the following notable forty-eight (48) cash transactions posted to the

accounts between February 2, 2017, and March 12, 2018 (*reflected times are that of the time zone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jor the denoted state):
CASH CASH
BANK ACCOUNT # DATE | TIME DEPOSIT | WITHDRAWAL LOCATION
ae, 20 GREAT NECK RD, GREAT
WF XXXXXX9829 02/02/17 | 16:06:04 | $9,000.00 NECK NY
WF XXXXXX9829 02/02/17 | 16:06:04 $9,000.00 BEVERLY HILLS
ne. 20 GREAT NECK RD, GREAT
WF XXXXXX9829 02/13/17 | 14:26:53 | $9,000.00 NECK NY
WF XXXXXX9829 02/13/17 | 17:08:08 $9,000.00 BEVERLY HILLS
WF XXXXXKX9829 03/01/17 | 14:41:56 | $4,500.00 VIRGINIA BEACH VA
WEF XXXXXKX9829 03/01/17 | 15:29:14 | $4,500.00 CHESAPEAKE VA
WF XXXXXXK9829 03/01/17 | 17:05:14 $9,000.00 BEVERLY HILLS
ag, 20 GREAT NECK RD, GREAT
WE XXXXXX9829 03/21/17 | 13:36:24 | $9,000.00 NECK NY
WE XXXXXX9829 03/21/17 | 16:43:53 $9,000.00 BEVERLY HILLS
ee. 20 GREAT NECK RD, GREAT
WF XXXXKX9829 03/30/17 | 15:55:44 | $9,000.00 NECK NY
WF XXXXXX9829 03/30/17 | 17:03:14 $9,000.00 BEVERLY HILLS
20 GREAT NECK RD, GREAT
WF XXXXXX9829 04/25/17 | 14:21:36 | $9,000.00 NECK NY
WF XXXXXKX9829 04/25/17 | 16:59:37 $9,000.00 BEVERLY HILLS
3912 MAIN STREET,
BOA | XXXXXXXX6993 | 05/09/17 | 16:43:00 | $9,000.00 FLUSHING NY
BOA | XXXXXXXX6993 | 05/10/17 | 11:00:00 $9,000.00 BEVERLY HILLS
20 GREAT NECK RD, GREAT
WE XXXXXX9829 05/22/17 | 18:38:56 | $8,900.00 NECK NY
WF XXXXXKX9829 05/22/17 | 17:10:12 $8,900.00 BEVERLY HILLS
1415 COLLEGE POINT BLVD,
BOA | XXXXXXXX6993 | 05/23/17 | 13:49:00 | $9,000.00 COLLEGE POINT, NY
BOA | XXXXXXXX6993 | 05/24/17 | 0:49:00 $9,000.00 LOS ANGELES
10 MIDDLE NECK RD, GREAT
BOA | XXXXXXXX6993 | 06/07/17 | 12:30:00 | $9,000.00 NECK, NY
BOA | XXXXXKXXX6993 | 06/08/17 | 9:18:00 $9,000.00 BEVERLY HILLS
20 GREAT NECK RD, GREAT
WF XXXXXKX9829 06/13/17 | 16:30:07 | $9,000.00 NECK NY
WE XXXXXX9829 06/13/17 | 17:05:27 $9,000.00 BEVERLY HILLS
en 20 GREAT NECK RD., GREAT
WF XXXXXX9829 07/01/17 | 13:51:59 | $9,000.00 NECK NY
WF XXXXXX9829 07/01/17 | 12:30:40 $9,000.00 LOS ANGELES
10 MIDDLE NECK RD, GREAT
BOA _| XXXXXXXX6993 | 07/10/17 | 15:20:00 | $9,000.00 NECK, NY

 

 

 

 

 

 

 

 
Case 1:19-mj-00490-MSN Document 2 Filed 11/15/19 Page 35 of 35 PagelD# 36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BoA | Xxxxxxxx6993 | 07/11/17 | 17:25:00 $9,000.00 BEVERLY HILLS
10 MIDDLE NECK RD, GREAT
BoA | Xxxxxxxx6993 | 08/08/17 | 15:04:00 | $9,000.00 NECK, NY
20 GREAT NECK RD, GREAT
we | XXxxxx9829 | 08/09/17 | 14:13:51 | $8,000.00 20 CREM
BOA | XXXXXXXX6993 | 08/09/17 | 17-07-00 $9,000.00 BEVERLY HILLS
WF | XXXXXX9829 | 08/09/17 | 17:26:28 $8,000.00 BEVERLY HILLS
oe. 20 GREAT NECK RD, GREAT
wr | XXXxxx9829 | 08/14/17 | 13:35:21 | $8,000.00 20 GREAT
WF | XXXXXX9829 | 08/14/17 | 16:01:00 $8,000.00 BEVERLY HILLS
7 20 GREAT NECK RD, GREAT
wer | XXXXxx9829 | 10/24/17 | 14:41:50 | $9,000.00 20 GREAT
WF | XXXXXx9829 | 10/24/17 | 17:06:48 $9,000.00 BEVERLY HILLS
20 GREAT NECK RD, GREAT
wr | XXXXXx9829 | 11/21/17 | 16:07:47 | $7,500.00 20
WF | XXXXXXx9829 | 11/21/17 | 17:23:50 | $7,500.00 BEVERLY HILLS
- 20 GREAT NECK RD, GREAT ~
wr | XXXXXx9829 | 01/11/18 | 14:31:34 | $9,000.00 NECK NY
WF | XXXXXX9829 | 01/11/18 | 17:16:56 $9,000.00 DOWNEY
— 2499 JERICHO TPKE GARDEN
wr | XXXXXx9829 | 01/16/18 | 16:52:15 | $7,000.00 Cry. NY
WF | XXXXXX9829 | 01/16/18 | 16:39:23 $7,000.00 BEVERLY HILLS
20 GREAT NECK RD, GREAT
we | XXXXXx9829 | 03/06/18 | 9:58:42 | $50.00 20 REN
20 GREAT NECK RD, GREAT
we | XXXXXx9829 | 03/06/18 | 9:52:44. | $8,950.00 2 Ry
WF | XXXXXX9829 | 03/00/18 | 11:01:38 $9,000.00 DOWNEY
— 20 GREAT NECK RD, GREAT
wr _ | 8359602680 03/10/18 | 13:05:54 | $9,000.00 NECK NY
WF | 8359602680 03/10/18 | 13:57:04 $9,000.00 LOS ANGELES
wer _ | 8359602680 03/12/18 | 14:10:03 | $7,000.00 i JACKSON AVE, SYOSSET
WE | 8359602680 03/12/18 | 17:17:30 $7,000.00 BEVERLY HILLS
Total | $199,400.00 $199,400.00

 

 

 

 

 

 

 

 
